Citation Nr: 0718251	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to July 
2000.

Service connection for low back strain was initially denied 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana in June 2003.  The veteran did 
not file an appeal within one year of that rating decision 
and this determination is final.  See 38 C.F.R. § 20.1103 
(2006).  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an RO decision in March 2005 that 
effectively reopened the claim of service connection for a 
low back disorder and denied the claim de novo.  The Board 
points out, however, that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue of entitlement to service connection for 
a low back disorder has been re-characterized on the title 
page.

The veteran was scheduled for a videoconference hearing in 
April 2007, but cancelled his appearance. 

Following review of the record, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required


REMAND

The veteran essentially contends that he now has a low back 
disorder as the result of trauma in service for which service 
connection should be granted.

Review of the record discloses that in March 1992, the 
veteran fell about 15 feet from a 5 1/2 ton truck and landed on 
his back.  He received extensive treatment for reported 
constant low back pain over the course of months.  In July 
1992, the physical therapy department referred him to 
orthopedics for consultation noting that his symptoms had not 
been responsive to therapy.  The August 1992 consultation 
report noted persisting low back pain. 

The service medical records were silent for further reference 
to back pain until September and October 1995 when it was 
shown that the veteran once again sought treatment for back 
pain diagnosed as muscle strain.  It was noted that he had 
been moving heavy furniture and engaging in field duty.  Mild 
tenderness was elicited on palpation of the right paraspinal 
area and latissimus dorsi.  Medication, physical therapy and 
"back school" were prescribed. 

A service medical record dated in June 1999 indicates that 
the appellant had a three-day history of back pain.  It was 
recorded that while walking, he felt a sharp pain radiating 
down his left leg without a history of trauma.  The veteran 
was medically boarded out of service for disability not 
pertinent to this appeal.  No back complaints or defects were 
recorded on separation examination report dated in January 
2000.  

The veteran was afforded a VA examination for compensation 
purposes in June 2000 prior to discharge from active duty and 
provided history of back injury in 1992.  He related that he 
continued to have stiffness and tenderness in the perilumbar 
muscles, especially when he was leaning forward for a few 
minutes or trying to work.  Following physical examination, 
it was the examiner's overall impression that the veteran had 
symptoms of intermittent paralumbar spinal muscle spasm, but 
that current examination was negative.  The examiner 
commented that "[i] cannot ascribe a physical entity to this 
symptom and it does not appear to give him any physical 
impairment at this point in time."

Received in September 2003 was a Physician's Report of 
Injured Person Workers' Compensation Claim dated in August 
2003 indicating that the appellant received follow-up for low 
back pain along with pain radiating into the right leg.  It 
was reported that magnetic resonance imaging revealed 
evidence of lumbar disc disease primarily at L/5-S/1.  The 
examiner opined that a portion of the disease process was 
likely pre-existing and had been aggravated by work-related 
injury.  

The Board notes in this instance that despite the RO's 
findings to the contrary, there is a medical opinion of 
record that indicates that the veteran now has some service-
related low back disability.  It is shown, however, that the 
private opinion was cursory and appears not to have been 
based on a review of the clinical record.  Under the 
circumstances, the Board finds that a comprehensive VA 
examination would be helpful in more definitively 
ascertaining whether or not current back disability is of 
service onset.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for a VA orthopedic 
examination to determine whether 
or not any back disorder is 
related to service.  All indicated 
tests and studies should be 
performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  The examiner should 
acknowledge review of the record 
in the examination report.

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that current back disability is 
related to service or is more 
likely of post service onset.  A 
complete rationale for the opinion 
requested should be provided.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2006).  

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned 
to the examiner for corrective 
action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

